FILED
                                             Oct 18 2018, 9:47 am

                                                 CLERK
                                             Indiana Supreme Court
                                                Court of Appeals
                                                  and Tax Court


                 IN THE

Indiana Supreme Court
  Supreme Court Case No. 98S00-1703-DI-152

            In the Matter of
            Edward R. Hall,
                 Respondent.


           Decided: October 18, 2018

          Attorney Discipline Action

         Hearing Officer Alger Boswell



             Per Curiam Opinion
              All Justices concur.
Per curiam.

   We find that Respondent, Edward R. Hall, committed attorney
misconduct by, among other things, disobeying a subpoena and causing
another witness to do the same, neglecting clients’ cases, and engaging in
a pattern of dishonesty. For this misconduct, we conclude that
Respondent should be disbarred.

  This matter is before the Court on the report of the hearing officer
appointed by this Court to hear evidence on the Indiana Supreme Court
Disciplinary Commission’s verified disciplinary complaint. Respondent’s
2000 admission to this state’s bar subjects him to this Court’s disciplinary
jurisdiction. See IND. CONST. art. 7, § 4.


Procedural Background and Facts
  The Commission filed a three-count “Disciplinary Complaint” against
Respondent on March 17, 2017, and we appointed a hearing officer.
Following an evidentiary hearing, the hearing officer issued his report on
August 7, 2018, finding Respondent committed violations as charged.
Neither party has filed a petition for review of those findings or a brief on
sanction.

   Count 1. A parcel of improved real estate (“Property”), once owned by
Respondent, was transferred to a “Land Trust” in 1995. Laura Hanus,
Respondent’s girlfriend (and later Respondent’s legal secretary after
Respondent was admitted to the Indiana bar), became the 100%
beneficiary of the Land Trust soon thereafter. In 2012, the Property
became subject to a tax sale due to the nonpayment of property taxes for
several years. Respondent represented the Land Trust in legal proceedings
that followed, and during those proceedings an issue arose regarding
whether Respondent still had an ownership interest in the Property.
Respondent failed to comply with discovery and soon was facing motions
from the Lake County Auditor for sanctions and to disqualify Respondent
from representing the Land Trust. The trial court scheduled a hearing on
sanctions for September 4, 2014, at 9:00 a.m., and Respondent and Hanus
were subpoenaed to appear. Respondent falsely informed Hanus that the


Indiana Supreme Court | Case No. 98S00-1703-DI-152 | October 18, 2018   Page 2 of 7
hearing would not occur and she need not honor the subpoena. When
neither Respondent nor Hanus appeared for the hearing at 9:00 a.m., the
presiding magistrate called Respondent’s law office, spoke with Hanus,
and advised her that she and Respondent needed to appear in court later
that morning or be subject to contempt. Respondent and Hanus then
complied.

   Count 2. Respondent represented “Client 2,” a manufacturer, in an
action against a seller and a rival manufacturer. The fee agreement was
not reduced to writing. Client 2 offered, and Respondent accepted, a
trailer valued at $9,000 as a retainer. Shortly thereafter Client 2 paid an
additional $5,000 at Respondent’s request. Six months after the suit was
filed, Respondent sought an additional $5,000 from Client 2, who
indicated an inability to pay. Respondent then stated he would convert
the agreement to a contingency agreement. However, that agreement was
not reduced to writing and the percentage contemplated for Respondent’s
fee is not known.

   Meanwhile, Respondent had not forwarded discovery requests to
Client 2, and Respondent began avoiding responding to Client 2’s
inquiries. Respondent’s failure to comply with discovery led to sanctions
against Client 2 and an order to comply. Respondent did not inform Client
2 of these events until two days after the deadline to comply, when
Respondent told Client 2 he had five days to gather telephone and sales
records spanning seven years. In February 2015, the court dismissed
Client 2’s suit and ordered Client 2 to pay attorney fees. Respondent did
not inform Client 2 of these events. Months later, the seller sought to place
a hold on Client 2’s bank account; when Client 2 asked Respondent about
this, Respondent told him not to worry.

   While that suit was still pending, in June 2014 Client 2 separately was
sued by a supplier for nonpayment, and Respondent agreed to represent
Client 2 in that matter as well. Unbeknownst to Client 2, Respondent took
no action in that matter, a judgment was entered against Client 2, and the
supplier later placed a hold on Client 2’s bank account. When Client 2
contacted Respondent about this, Respondent falsely told Client 2 that he




Indiana Supreme Court | Case No. 98S00-1703-DI-152 | October 18, 2018   Page 3 of 7
had filed the proper papers in that case. Client 2 later settled that matter
on his own.

   In February 2016, Client 2 sued Respondent for malpractice.
Respondent failed to answer or appear for the default hearing and a
$353,000 judgment was entered against him. As of the final hearing in this
matter, Respondent has made no payments to Client 2 toward satisfaction
of this judgment.

  Count 3. “Client 3” previously had hired another attorney (“Predecessor
Counsel”) to bring action against a contractor or others in connection with
construction defects in Client 3’s home. Predecessor Counsel failed to file
suit, resulting in loss of some of Client 3’s claims. Client 3 then hired
Respondent to represent him in contemplation of a similar construction-
defect suit against the general contractor, and also in contemplation of a
legal malpractice action against Predecessor Counsel. Predecessor Counsel
passed away, and Respondent did not take any further action against
Predecessor Counsel or his estate. Client 3 additionally hired Respondent
to file breach-of-contract actions against two other companies (“Company
A” and “Company B”) that had provided services on the home.

   Respondent falsely told Client 3 that a suit against the general
contractor had been filed and that the matter was proceeding in
arbitration. Still later, Respondent falsely told Client 3 that all four of his
cases had been filed in court. In December 2014, after receiving
unsatisfactory information from Respondent about his cases, Client 3 went
to the courthouse to conduct a search for his cases and discovered that no
cases had been filed on his behalf. Client 3 then sought an “inventory” of
his cases from Respondent, who did not respond.

   In March 2015, Client 3 submitted a grievance against Respondent to
the Commission. In June 2015, just days after responding to the grievance,
Respondent filed suits on behalf of Client 3 against Company A and
Company B. Without Client 3’s knowledge or authorization, Respondent
settled the suit against Company A in July 2015 and received a settlement
check for $604. The suit against Company B proceeded to trial.
Respondent failed to appear for a scheduled meeting with Client 3 in



Indiana Supreme Court | Case No. 98S00-1703-DI-152 | October 18, 2018   Page 4 of 7
advance of trial and failed to prepare adequately for trial, which resulted
in judgment being rendered in favor of Company B.

   As the disciplinary investigation was pending, Respondent sent Client
3 a letter in September 2015 that included numerous false statements
regarding Respondent’s representation of Client 3 and a fictitious email
purportedly sent by Respondent to Client 3 in July 2015. Enclosed with
that letter was the settlement check Respondent had received from
Company A.


Discussion
  The Commission alleged, and the hearing officer concluded, that
Respondent violated the following Indiana Rules of Professional Conduct:

      1.2(a): Failing to abide by a client’s decision whether to settle a
      matter.

      1.3: Failing to act with reasonable diligence and promptness.

      1.4(a)(2): Failing to reasonably consult with a client about the means
      by which the client’s objectives are to be accomplished.

      1.4(a)(3): Failing to keep a client reasonably informed about the
      status of a matter.

      1.4(a)(4): Failing to comply promptly with a client’s reasonable
      requests for information.

      1.4(b): Failing to explain a matter to the extent reasonably necessary
      to permit a client to make informed decisions.

      1.5(c): Failing to have a contingent fee arrangement reduced to
      writing and signed by the client.

      1.8(a): Entering into a business transaction with a client unless the
      transaction is fair and reasonable, the terms are fully disclosed in
      writing, the client is given written advice of the desirability of
      seeking and the opportunity to seek the advice of independent
      counsel, and the client consents in writing to the transaction.



Indiana Supreme Court | Case No. 98S00-1703-DI-152 | October 18, 2018   Page 5 of 7
         3.3(a): Knowingly making or failing to correct a false statement of
         material fact made to a tribunal.

         3.4(c): Knowingly disobeying an obligation under the rules or an
         order of a court.

         4.4(a): Using means to represent a client that have no substantial
         purpose other than to embarrass, delay, or burden a third person.

         8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or
         misrepresentation.

         8.4(d): Engaging in conduct prejudicial to the administration of
         justice.

   When, as here, neither party challenges the findings of the hearing
officer, “we accept and adopt those findings but reserve final judgment as
to misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000). On these facts, and as charged by the Commission, we decline to
find a violation of Rule 3.3(a). In all other respects, we conclude that
Respondent violated the rules as charged.

      The hearing officer found no mitigating factors, nor do we. The hearing
officer found several aggravating factors, including among other things
Respondent’s prior discipline,1 his pattern of dishonesty, and the
significant financial harm suffered by Client 2 as a result of Respondent’s
misconduct. We agree with those findings and need expound only briefly
upon them. In Count 1, Respondent disobeyed a subpoena and caused
Hanus, his girlfriend and legal secretary, to do the same by lying to her,
actions that placed both of them in legal peril. Respondent significantly
neglected his representations of Clients 2 and 3, lied to both of them at
multiple junctures, and during the pendency of the disciplinary
investigation fabricated an email purportedly sent to Client 3.
Respondent’s dishonesty and neglect severely harmed Client 2 and led to
a six-figure default judgment against Respondent for legal malpractice.




1   Respondent received a private administrative admonition in 2001.



Indiana Supreme Court | Case No. 98S00-1703-DI-152 | October 18, 2018   Page 6 of 7
Respondent moved to Florida during the pendency of the malpractice suit
and to date has made no payments toward satisfaction of that judgment.

   “In exercising our disciplinary authority, we have an obligation to
protect the public and the profession from the tactics of unscrupulous
lawyers.” Matter of Johnson, 53 N.E.3d 1177, 1180 (Ind. 2016). Respondent’s
disregard of legal obligations, his neglect of clients’ cases and his own
malpractice case, and his pervasive dishonesty, all persuade us that
disbarment is warranted in this case.


Conclusion
   Respondent already is under an order of suspension for failing to fulfill
his continuing legal education requirements. For Respondent’s
professional misconduct, the Court disbars Respondent from the practice
of law in this state effective immediately. Respondent shall fulfill all the
duties of a disbarred attorney under Admission and Discipline Rule
23(26). The costs of the proceeding are assessed against Respondent, and
the hearing officer appointed in this case is discharged.


All Justices concur.



RESPONDENT PRO SE
Edward R. Hall
North Fort Myers, Florida

ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
Seth Pruden, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 98S00-1703-DI-152 | October 18, 2018   Page 7 of 7